      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 1 of 29




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION

GEOFFREY McISAAC,                          )
                                           )        CIVIL ACTION        4:19CV-21
       Plaintiff,                          )        File No. ____________________________
v.                                         )
                                           )        JURY TRIAL REQUESTED
CITY OF SAVANNAH, SAVANNAH                 )
AIRPORT COMMISSION, GREGORY                )
KELLY, and FRED McCOSBY in                 )
their individual and official              )
capacities,                                )
                                           )
       Defendants.                         )

                                      COMPLAINT

       COMES NOW Plaintiff, Geoffrey McIsaac (“Mr. McIsaac” or “Plaintiff”), and files this

Complaint for Damages and Equitable Relief against Defendants City of Savannah, Georgia, the

Savannah Airport Commission, Gregory Kelly, and Fred McCosby, showing the Court as

follows:

                                    INTRODUCTION

                                               1.

       This is a whistleblower and retaliation case brought under the First Amendment to the

United States Constitution, the Georgia Whistleblower Act, O.C.G.A. § 45-1-4 (“GWA”), the

Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. § 4311 et seq.

(“USERRA”), and the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.

(“ADAAA”). Mr. McIsaac is a former Airport Security Manager employed by Defendants. He

is also a veteran of the U.S. Armed Forces and suffers from Post-Traumatic Stress Disorder

(“PTSD”). Mr. McIsaac suffered relentless discrimination and harassment on account of his
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 2 of 29




PTSD, with which he was diagnosed as a result of his service in the armed forces, by his

supervisor, Defendant Fred McCosby. Indeed, numerous individuals in the security department

concurred during an internal investigation, that Defendant McCosby targeted Mr. McIsaac for

abusive treatment more severely than any other individual who reported to him. Mr. McCosby

constantly belittled Mr. McIsaac, called him “mental,” “crazy, crazy, crazy”, and other

derogatory names related to his disability, and forbid him from reporting any violations of law

involving Airport Security to regulatory authorities.   Fed up with the constant abuse, Mr.

McIsaac reported Mr. McCosby multiple times to Defendants’ Head of Human Resources, John

Rauback. Mr. Rauback was Mr. McIsaac’s only advocate and engaged in protected activity on

his behalf, but was fired as a result. When Mr. McIsaac began advocating for himself with

Defendant Human Resources, Defendant McCosby reprimanded him, warned him that he would

end up like Mr. Rauback if he kept complaining about him, and eventually fired him for

complaining about the discrimination and harassment. Plaintiff seeks all available legal and

equitable relief in this lawsuit.

                                             PARTIES

                                                2.

        Plaintiff, Mr. Geoffrey McIsaac is a resident of Bluffton, South Carolina. He subjects

himself to the jurisdiction of this Court.

                                                3.

        Defendant City of Savannah, Georgia, hereinafter referred to as the “City of Savannah,”

is a municipal corporation organized under the laws of the State of Georgia and subject to the



                                                2
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 3 of 29




jurisdiction of this Court. It is governed by a mayor and city council. The City of Savannah may

be served with process by personal service upon Mayor Eddie DeLoach at 2 East Bay Street in

Savannah, Georgia 31401.

                                                 4.

       Defendant SAC is a public corporation created by an act of the Georgia General

Assembly, and maintained as an agency of the Defendant City of Savannah. It is governed by a

five-member Board of Commissioners appointed by the Mayor of the City of Savannah and is

subject to the jurisdiction of this Court. The SAC may be served with process by personal service

upon Chairman Stephen S. Green, at 400 Airways Avenue in Savannah, Georgia 31408.

                                                 5.

       Defendant Gregory Kelly was, at all relevant times, the Executive Director of the SAC.

He is sued in his individual and official capacity and may be served with process by personal

service at his residence or by other means authorized by the Georgia Civil Practice Act.

                                                 6.

       Defendant Fred McCosby is the Director of Operations at the SAC. He is sued in his

individual and official capacity and may be served with process by personal service at his

residence or by other means authorized by the Georgia Civil Practice Act.

                                                 7.

       At all relevant times, Plaintiff met the definition of a “public employee” within the

meaning of O.C.G.A. § 45-1-4(a)(3).




                                                3
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 4 of 29




                                            8.

       At all relevant times, Defendant City of Savannah was a “public employer” within the

meaning of O.C.G.A. § 45-1-4(a)(4).

                                            9.

       At all relevant times, Defendant SAC was a “public employer” within the meaning of

O.C.G.A. § 45-1-4(a)(4).

                                            10.

       Plaintiff is a “qualified individual with a disability” as that term is used and defined by

the ADAAA, 42 U.S.C. § 12102(1) and § 12111(8).

                                            11.

       Plaintiff is a person with a disability because he has an actual physical impairment

causing substantial limitation in one or more major life activities, has a record of impairment,

and because he was regarded as having an impairment.

                                            12.

       At all relevant times, Defendant City of Savannah was an “employer” within the meaning

of USERRA, 38 U.S.C. § 4303(4)(A) and the ADAAA, 42 U.S.C. § 12111(5).

                                            13.

       At all relevant times, Defendant SAC was an “employer” within the meaning of

USERRA, 38 U.S.C. § 4303(4)(A) and the ADAAA, 42 U.S.C. § 12111(5).




                                                 4
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 5 of 29




                                            14.

       At all relevant times, Defendant Kelly was an “employer” within the meaning of

USERRA, 38 U.S.C. § 4303(4)(A).

                                            15.

       At all relevant times, Defendant McCosby was an “employer” within the meaning of

USERRA, 38 U.S.C. § 4303(4)(A).

                                            16.

       Because of the Defendant City of Savannah’s control and authority over Defendant SAC

and the benefits of employees of Defendant SAC, complete relief cannot be afforded to Plaintiffs

in the absence of Defendant City of Savannah from this action.

                   EXHAUSTION OF ADMINISTRATIVE REMEDIES

                                            17.

       Mr. McIsaac has satisfied all administrative prerequisites to perfect his claims of

discrimination and retaliation under the ADA.       Specifically, he timely filed a Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”) on July 11,

2018. On January 9, 2019, he timely requested his notice of right to sue from the EEOC, but due

to the federal government shutdown, has not received a response thereto. As a result, Mr.

McIsaac will supplement his pleading with proof of his Notice of Right to Sue when the

government reopens, the timing of which is presently uncertain.




                                               5
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 6 of 29




                                JURISDICTION AND VENUE

                                              18.

       Plaintiffs’ claims present federal questions over which this Court has jurisdiction pursuant

to 28 U.S.C. § 1331, § 1343(a), 29 U.S.C. § 2617(a)(2), and 42 U.S.C. § 2000e-5(f)(3). This Court

also has supplemental jurisdiction over Plaintiffs’ state law Georgia Whistleblower Act claims

under 28 U.S.C. § 1367.

                                                    19.

       The violations of Plaintiffs’ rights occurred in the Southern District of Georgia. Venue is

proper under 42 U.S.C. § 2000e-5(f)(3) and 28 U.S.C. § 1391(b) and (d), as the acts of which

Plaintiff complains occurred in the Savannah Division of the United States District Court for the

Southern District of Georgia, and all Defendants have significant contacts with this venue by

way of their operation and management and physical location in Savannah, Georgia.


                                              FACTS

                                                    20.

       Plaintiff Geoffrey McIsaac is a veteran of the U.S. Armed Forces and suffers from PTSD

as a result of specific trauma experienced during his military service.

                                                    21.

       Plaintiff McIsaac began employment with Defendant SAC on October 26, 2015.




                                                 6
       Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 7 of 29




                                                 22.

        As early as November 11, 2015, Defendant McCosby began having angry outbursts and

berating Plaintiff McIsaac, calling him a disgrace to the program, and forbidding him from

sending emails without permission.

                                                 23.

        Throughout Plaintiff McIsaac’s employment, Defendant McCosby adopted an approach

of management by intimidation and fear, involving unrelenting bullying and harassment of

Plaintiff on a daily basis.

                                                 24.

        After Plaintiff McIsaac completed a task, McCosby would shake in anger and berate

Plaintiff about his competence, which hindered Plaintiff’s ability to perform his job functions to

the best of his ability.

                                                 25.

        After his initial three-month probationary appointment, Plaintiff McIsaac attempted to

resolve his concerns with Defendant McCosby directly, to which Defendant McCosby

condescendingly responded, “[y]ou are in my boot camp now,” a reference to Plaintiff’s past

experience in the military.

                                                 26.

        After Defendant McCosby was promoted to Director of Operations in November 2016,

he forced Plaintiff McIsaac to participate in a bizarre daily ritual designed to intimidate McIsaac

and make him feel inferior. Specifically, Defendant McCosby would commence his daily



                                                7
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 8 of 29




meeting with Plaintiff McIsaac by asking him his job title. Plaintiff would respond that he was

an, “Airport Security Manager.” Defendant would respond back, “I am the Operations Director;

therefore, you will do what I say and you will not win an argument against me.”

                                                27.

        Defendant McCosby forced Plaintiff McIsaac to repeat this ritual every day for an entire

week, though it served no purpose other than purely as a show of Defendant McCosby’s power

over Plaintiff McIsaac in McCosby’s new rank.

                                                28.

        Defendant McCosby did not require similarly-situated non-veteran staff to participate in

this belittling display.

                                                29.

        On March 2, 2017, Plaintiff McIsaac filed a complaint against Defendant McCosby with

John Rauback, SAC’s Assistant Executive Director, who supervised Human Resources Manager,

Rebecca Schmidt.

                                                30.

        Mr. Rauback verbally counseled Defendant McCosby regarding McIsaac’s allegations on

March 21, 2017, after Ms. Schmidt called Mr. Rauback about an incident Mr. McIsaac reported

to Human Resources that morning.

                                                31.

        Specifically, Mr. McIsaac reported that McCosby was harassing McIssac by repeatedly

calling and shouting at him beginning at 10:00 p.m. on the evening of March 20; then at 6:00



                                                8
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 9 of 29




a.m. on the morning of March 21; and then finally telling Mr. McIsaac that he was going to meet

with him around 10:00 a.m. on March 21 to counsel and reprimand him some more. Ms. Schmidt

asked Mr. Rauback to speak with Defendant McCosby about harassing Mr. McIsaac.

                                              32.

       Separately, on or about March 20, 2017, a federal Transportation Security Administration

(“TSA”) Inspector expressed concern and requested information from Plaintiff McIsaac

regarding the inoperability of an airport gate.

                                              33.

       Defendant McCosby previously forbade Mr. McIsaac from directly communicating with

the TSA inspector without having his communications vetted by Defendants first.

                                              34.

       Nevertheless, out of concerns for passenger safety and transparency to the federal agency,

Mr. McIsaac provided the inspector with a response to her query regarding regulatory

compliance at the gate.

                                              35.

       Furious that Mr. McIsaac responded to the inspector regarding SAC’s non-compliance

with security regulations, specifically 49 C.F.R. § 1542 et seq., Defendant McCosby

reprimanded him on March 21, 2017.

                                              36.

       March 21, 2017 also happened to be the same day that Mr. Rauback verbally counseled

McCosby for his unlawful discrimination of Mr. McIsaac.



                                                  9
     Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 10 of 29




                                             37.

       McCosby reminded Mr. McIsaac that it was Defendants’ policy that all communications

with regulatory authorities had to be “vetted” by Defendants, and that McIsaac was, “not to

contact the regulatory entity without my instruction.”

                                             38.

       When Defendant McCosby was out of the office, he restricted staff, including Plaintiff

McIsaac, from all communications with the TSA inspector related to “regulatory issues” arising

under 49 C.F.R. § 1542, attempting to confine such communications to his hand-picked

designee.

                                             39.

       Mr. McIsaac had also been reproached in the past by Defendant McCosby for not

“keeping it simple” with the TSA inspector, i.e., disclosing too much information related to

Defendants’ non-compliance with transportation security regulations.

                                             40.

       Preventing a TSA security inspector from freely obtaining information related to

compliance with transportation security regulations violates 49 C.F.R. § 1542.5(b).

                                             41.

       Plaintiff McIsaac believed it was unlawful, and refused to participate, in any practice by

Defendants that involved non-transparency in legal compliance with a TSA security inspector.




                                                10
     Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 11 of 29




                                              42.

       Defendant McCosby accused Mr. McIsaac of making “mental” decisions in response to

his reporting details of a potential regulatory compliance issue to a TSA official.

                                              43.

       McIsaac protested to McCosby that his use of the word, “mental” was inappropriate and

offensive, in light of McIsaac’s PTSD, but McCosby used it anyway.

                                              44.

       Mr. McIsaac believed that Mr. Rauback was his only advocate among Defendants with

respect to maintaining his professional dignity and ability to work in a workplace free of

discrimination and harassment.

                                              45.

       On April 17, 2017, Mr. Rauback wrote a detailed email to Defendant Kelly that

expressed his “grave” concerns regarding McCosby’s unlawful discrimination and harassment of

McIsaac, and the investigation thereof.

                                              46.

       Defendant Kelly dismissed the legitimacy of Plaintiff McIsaac’s allegations entirely and

did not discipline Defendant McCosby.




                                                 11
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 12 of 29




                                                    47.

        Rather, Defendant Kelly viewed Mr. Rauback’s outcry regarding McCosby’s unlawful

treatment of McIsaac as a “threat” and “hostile positioning.” Mr. Rauback was placed on

administrative leave on or about May 2, 2017, and eventually terminated.1

                                                    48.

        Neither Defendant Kelly nor his staff investigated McIsaac’s grievances against

McCosby, contrary to policies of SAC. Rather, at the April 12, 2017 meeting with Rauback,

McIsaac, Kelly, and McCosby, Kelly told McIsaac to, “suck it up, marine,” in response to

McIsaac’s claims of discrimination and harassment by Defendant McCosby.

                                                    49.

        Mr. Rauback, when he was still the Assistant Executive Director and supervising the HR

Department, was the only check against Defendants’ ongoing discrimination and harassment of

Plaintiff McIsaac.       After Rauback was placed on administrative leave on May 2, 2017,

Defendants’ harassment and discrimination significantly worsened.

                                                    50.

        On August 28, 2017, MR. McIsaac filed an internal grievance with Human Resources

against Defendant McCosby for harassment and bullying, and informed Defendants that he

intended to go to the EEOC with his complaint against McCosby.


1
 Mr. Rauback has separately filed suit against the City of Savannah, Savannah Airport Commission, and Gregory
Kelly related to his termination under File No. 4:18-cv-00167-WTM-CLR. Plaintiff believes the factual similarities
and common questions of his and Mr. Rauback’s case meet the requirements for joinder under Rule 19, 20 and 24.
As a result, Plaintiff previously moved this Court to intervene in Mr. Rauback’s case [See 4:18-cv-00167-WTM-
CLR Doc. 18], which motion is pending with the Court.



                                                       12
     Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 13 of 29




                                             51.

       In September and October 2017, rather than investigating Defendant McCosby and

documenting his wrongdoing, Defendants forced Mr. McIsaac to participate in a “mediation”

with Defendant McCosby, conducted by a third-party human resources consultant hired by

Defendants.

                                             52.

       Although the consultant was supposed to be impartial, she worked with Defendant

McCosby ex parte to “manage” Plaintiff McIsaac’s concerns and complaints about how he was

treated, including discussing a plan to convince McIsaac to resolve his concerns internally rather

than filing a charge with the EEOC.

                                             53.

       The “mediator” was also married to one of Defendant SAC’s attorneys.

                                             54.

       After Plaintiff McIsaac filed his grievance, Defendant McCosby told him his “receptors,”

did not work, referring again in the most derogatory fashion to his disability of PTSD.

                                             55.

       McCosby made this statement regarding McIsaac’s “receptors” in the presence of

Defendants’ “mediator,” who took no action to address it.

                                             56.

       Defendant Kelly ratified and approved of Defendant McCosby’s discrimination and

harassment. Even after Plaintiff McIsaac filed his grievance and sent him emails, Kelly never



                                                13
        Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 14 of 29




stepped in to regulate or reprimand McCosby’s behavior, nor did he agree to meet with Plaintiff

alone to resolve his concerns.

                                             57.

         In December 2017, after Defendants again took no action to hold McCosby accountable,

McIsaac emailed Rebecca Schmidt in Human Resources, and informed her that he would be

filing a charge of discrimination with the EEOC against Defendant McCosby.

                                             58.

         Immediately after Plaintiff McIsaac sent this communication to Human Resources,

McCosby stated he would write him up for going to the EEOC, and then wrote him up five times

in one day.

                                             59.

         On December 18, 2017, McCosby wrote Plaintiff McIsaac a memorandum in which he

denied him a performance-based pay increase, and placed him on probation until March 19,

2018.

                                             60.

         Defendants terminated Plaintiff McIsaac on February 5, 2018.

                                             61.

         Plaintiff McIsaac was the only veteran supervised by Defendant McCosby.




                                               14
     Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 15 of 29




                                             62.

       Defendant Kelly did not question or challenge Defendant McCosby’s termination

recommendation of McIsaac, even though the termination occurred in the midst of McIsaac’s

persistent outcries regarding unlawful discrimination.

                     GOVERNMENTAL LIABILITY ALLEGATIONS

                                             63.

       At all relevant times, Defendant Kelly was the highest-ranking official of Defendants

City of Savannah and SAC with final policymaking authority to discipline, place on involuntary

administrative leave, suspend, terminate, and take all other actions affecting SAC employees.

                                             64.

       Defendant Kelly’s decisions to discipline, place on involuntary administrative leave,

suspend, terminate, and take all other actions affecting Mr. Rauback’s employment were not

subject to any meaningful review and did not require any prior approval.

                                             65.

       Defendant Kelly was a final decision-maker and individual with final policymaking

authority with respect to Defendants’ decisions to discipline, place on involuntary administrative

leave, suspend, terminate, and take all other actions affecting Mr. McIsaac’s employment.

                                                   66.

       At all relevant times, Defendant McCosby served as the immediate supervisor of Mr.

McIsaac, with authority to discipline, terminate, and take all other actions affecting Plaintiff

McIsaac’s employment, with the approval of Defendant Kelly.



                                               15
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 16 of 29




                                                  67.

          Defendant Kelly ratified and adopted unlawful decisions by Defendant McCosby to

discriminate against, harass, discipline, and terminate Plaintiff McIsaac.

                                                  68.

          Defendants McCosby and Kelly undertook all the unlawful actions giving rise to the

claims alleged in this Complaint while acting under color of state and local law.

                                                  69.

          Defendants McCosby and Kelly undertook all of the above-pled unlawful conduct

intentionally, willfully, and maliciously with respect to Mr. McIsaac and his federally protected

rights.

                                                  70.

          Additionally, and in the alternative, Defendants McCosby and Kelly undertook all of the

above-pled conduct with reckless disregard for Plaintiff and his federally protected rights.

                                            COUNT I

                            FIRST AMENDMENT RETALIATION
                               (Asserted under 42 U.S.C. § 1983)
                                    Against All Defendants

                                                  71.

          Plaintiff incorporates each and every preceding paragraph herein by reference as if set

forth fully herein.




                                                16
     Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 17 of 29




                                                  72.

       The First Amendment to the Constitution of the United States prohibits governmental

entities from retaliating against employees who speak as citizens on matters of public concern.

                                                  73.

       Plaintiff engaged in speech protected by the First Amendment to the United States

Constitution by speaking as a citizen on matters of public concern on multiple occasions,

including but not limited to, when he disclosed violations of Transportation Safety

Administration regulations applicable to a federal agent in contravention of Defendants’ policy

of having only Defendants’ designee communicate with authorities.

                                                  74.

       In response to Plaintiff’s above-pled constitutionally protected speech, Defendants City

of Savannah, SAC, Gregory Kelly, and Fred McCosby subjected Plaintiff to numerous adverse

employment actions including but not limited to, subjecting him to unwarranted discipline and

reprimand, precluding him from departmental communications, forbidding his communications

with regulatory authorities, preparing and disseminating false allegations against him to damage

his reputation, and terminating his employment.

                                                  75.

       Plaintiff’s above-pled constitutionally protected speech was a motivating factor in one or

more of the decisions by Defendants to subject Plaintiff to the above-pled retaliatory adverse

employment actions.




                                               17
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 18 of 29




                                                      76.

        The above-pled retaliatory acts of Defendants constitute unlawful retaliation in violation

of the First Amendment to the Constitution of the United States.

                                                      77.

        The actions of Defendants were taken under color of state and local law.

                                                      78.

        All of the retaliation complained of herein violated Plaintiff’s clearly established

constitutional and statutory rights, rights of which any reasonable person would have known.

                                                      79.

        The actions of Defendants complained of herein were undertaken intentionally, willfully,

and maliciously with respect to, or with reckless disregard for, Plaintiff’s federally protected

rights, and he is therefore entitled to punitive damages.

                                                      80.

        As a direct and proximate result of the above-pled First Amendment retaliation against

Plaintiff, he has suffered out of pocket losses and has been deprived of economic benefits,

including wage income and other benefits of his employment, including social security, all in an

amount to be established at the trial of this case.

                                                      81.

        The actions of Defendants caused and will continue to cause Plaintiff to suffer damages

for emotional distress, mental anguish, loss of enjoyment of life, and other non-pecuniary losses,

all in an amount to be established at trial.



                                                  18
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 19 of 29




                                                  82.

        Plaintiff is entitled to be reinstated to employment by Defendants, and, if reinstatement is

not feasible, he is entitled to an award of damages for future lost wages and benefits of

employment.

                                            COUNT II

              WHISTLEBLOWER RETALIATION IN VIOLATION OF THE
                        GEORGIA WHISTLEBLOWER ACT
                                  O.C.G.A. § 45-1-4
                   Against Defendants City of Savannah, Georgia and
                            Savannah Airport Commission

                                                  83.

        Plaintiff incorporates each and every preceding paragraph herein by reference as if set

forth fully herein.

                                                  84.

        Plaintiff was, at all relevant times, a “public employee” as that term is defined by

O.C.G.A. § 45-1-4(a)(3).

                                                  85.

        Defendants City of Savannah and the SAC are each a “public employer” as that term is

defined by the Georgia Whistleblower Act, O.C.G.A. § 45-1-4(a)(4).

                                                  86.

        During his employment, Plaintiff engaged in statutorily protected activity within the

meaning of the Georgia Whistleblower Act, O.C.G.A. § 45-1-4(a)(2)-(3), by disclosing

misconduct amounting to fraud, waste, or abuse and/or violations of “laws, rules, or regulations.”



                                                19
     Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 20 of 29




                                            87.

       Plaintiff also engaged in statutorily protected activity within the meaning of the Georgia

Whistleblower Act, O.C.G.A. § 45-1-4(d), by cooperating with a federal TSA official’s inquiries

regarding a possible violation of or noncompliance with a law, rule, or regulation to either a

supervisor or a government agency.

                                            88.

       The fraud, waste, or abuse, and violations of a law, rule, or regulation which Plaintiff

disclosed, and/or the activities, policies, practices, or conduct which Plaintiff had reasonable

cause to believe were in violation of or noncompliance with a law, rule, or regulation, included,

but were not limited to, violations of:

       (a)     USERRA, 8 U.S.C. § 4311 et seq.;

       (b)     ADA, 42 U.S.C. § 12101 et seq.; and

       (c)     49 C.F.R. § 1542 et seq.

                                            89.

       As a result of Plaintiff’s disclosures and objections, Defendants retaliated against him

within the meaning of O.C.G.A. § 45-1-4(a)(5) by subjecting him to numerous adverse

employment actions including but not limited to, subjecting him to unwarranted discipline and

reprimand, forbidding his communications with regulatory authorities, preparing and

disseminating false allegations against him to damage his reputation, and terminating his

employment.




                                               20
     Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 21 of 29




                                              90.

       Defendants also violated O.C.G.A. § 45-1-4(d)(1) by having a policy or practice in place

that prevented employees from reporting any fraud, waste, abuse, or violations of law, rules, or

regulations, to regulatory authorities without first having such reports “vetted” by Defendants.

                                              91.

       Plaintiff’s disclosures of fraud, waste, abuse, and/or violations of a law, rule, or

regulation, and/or his objection and/or refusal to participate in activities, policies, practices, or

conduct which he had reasonable cause to believe were in violation of or noncompliance with a

law, rule, or regulation, were a motivating factor in Defendants’ retaliatory acts against him.

                                              92.

       By subjecting Plaintiff to false accusations and unwarranted discipline, placing him on

probation, excluding him from communications relevant to performance of his job duties,

excluding him from team communications preparing and disseminating false allegations against

him to damage his reputation, and terminating his employment because he disclosed violations of

laws, rules, and/or regulations and objected to and refused to participate in activities, policies,

practices, or conduct which he had reasonable cause to believe were in violation of or

noncompliance with a law, rule, and/or regulation, Defendants City of Savannah and SAC

retaliated against Plaintiff in violation of the GWA, O.C.G.A. § 45-1-4.




                                                 21
       Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 22 of 29




                                                     93.

        Plaintiff is entitled to reinstatement to his position as Airport Security Manager or an

equivalent position with the SAC for the City of Savannah and reinstatement of full fringe

benefits and seniority rights that he would have had in the absence of the retaliation he suffered.

                                                     94.

        In the alternative, Plaintiff is entitled to front pay.

                                                     95.

        Plaintiff is entitled to compensation for lost wages, economic benefits of his employment

with, and other remuneration he would have earned or received in the absence of the retaliation

he suffered.

                                                     96.

        Plaintiff is entitled to non-economic compensatory damages for pain and suffering,

including emotional distress, occasioned by Defendants’ violation of the Georgia Whistleblower

Act.

                                                     97.

        Plaintiff is entitled to reasonable attorney’s fees, court costs, and expenses of litigation.




                                                    22
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 23 of 29




                                          COUNT III

         DISCRIMINATION IN VIOLATION OF THE UNIFORMED SERVICES
            EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT OF 1994
                              38 U.S.C. § 4311
                            Against All Defendants

                                                98.

        Plaintiff incorporates each and every preceding paragraph herein by reference as if set

forth fully herein.

                                                99.

        Under USERRA, an employer may not discriminate against or take any adverse action

against any person because that person has taken an action to enforce a protection afforded any

persons by USERRA, has testified or otherwise made a statement in or in connection with any

proceedings under USERRA, has assisted or otherwise participated in an investigation under

USERRA, or has exercised a right provided for by USERRA. 38 U.S.C. § 4311(b).

                                                100.

        Plaintiff McIsaac is a veteran of the uniformed armed services of the United States.

Additionally, as a result of trauma he experienced while serving in the uniformed armed services,

he was diagnosed with Post-Traumatic Stress Disorder.

                                                101.

        Defendants discriminated against Plaintiff and/or took adverse employment actions,

including, but not limited to, subjecting him to severe and pervasive harassment on account of

his experience in the military and/or veteran status, unwarranted discipline and placing him on




                                               23
     Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 24 of 29




unwarranted administrative leave, suspending his employment, preparing and disseminating false

allegations against him to damage his reputation, placing him on probation, terminating his

employment.

                                                 102.

       Plaintiff’s above-pled statutorily protected status and activities were a substantial or

motivating factor in the decisions by Defendants to discriminate against Plaintiff and/or take the

above-pled adverse employment actions against him.

                                                 103.

       By discriminating against Plaintiff and/or taking the above-pled adverse employment

actions against him, Defendants violated USERRA.

                                                 104.

       As a direct and proximate result of the unlawful actions of Defendants, Plaintiff has

suffered lost benefits of employment, including compensation, lost promotional opportunities,

lost pension and insurance benefits, lost social security benefits, and other economic damages.

                                                 105.

       Plaintiff is entitled to back pay and lost economic benefits of his employment,

reinstatement, interest, liquidated damages, and all other appropriate damages and relief

available under USERRA.




                                               24
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 25 of 29




                                         COUNT IV

 RETALIATION IN VIOLATION OF THE UNIFORMED SERVICES EMPLOYMENT
               AND REEMPLOYMENT RIGHTS ACT OF 1994
                           38 U.S.C. § 4311
                        Against All Defendants

                                                106.

        Plaintiff incorporates each and every preceding paragraph herein by reference as if set

forth fully herein.

                                                107.

        Under USERRA, an employer may not discriminate against or take any adverse action

against any person because that person has taken an action to enforce a protection afforded any

persons by USERRA, has testified or otherwise made a statement in or in connection with any

proceedings under USERRA, has assisted or otherwise participated in an investigation under

USERRA, or has exercised a right provided for by USERRA. 38 U.S.C. § 4311(b).

                                                108.

        During his employment with Defendants, Plaintiff engaged in activities protected by

USERRA, including but not limited to, opposing the discrimination and harassment of a fellow

employee who is a veteran of the uniformed armed services of the United States, complaining

about that discrimination and harassment, giving statements against the continued discrimination

and harassment of that veteran and in support of him, and taking action to discipline a person

engaged in discrimination and harassment of a veteran in violation of USERRA.




                                              25
     Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 26 of 29




                                                 109.

       Defendants discriminated against Plaintiff and/or took adverse employment actions,

including, but not limited to, subjecting him to unwarranted discipline and placing him on

unwarranted administrative leave, suspending his employment, preparing and disseminating false

allegations against him to damage his reputation, and terminating his employment.

                                                 110.

       Plaintiff’s above-pled statutorily protected activities were a substantial or motivating

factor in the decisions by Defendants to discriminate against Plaintiff and/or take the above-pled

adverse employment actions against him.

                                                 111.

       By discriminating against Plaintiff and/or taking the above-pled adverse employment

actions against him, Defendants retaliated against Plaintiff in violation of USERRA.

                                                 112.

       As a direct and proximate result of the unlawful actions of Defendants, Plaintiff has

suffered lost benefits of employment, including compensation, lost promotional opportunities,

lost pension and insurance benefits, lost social security benefits, and other economic damages.

                                                 113.

       Plaintiff is entitled to back pay and lost economic benefits of his employment,

reinstatement, interest, liquidated damages, and all other appropriate damages and relief

available under USERRA.




                                               26
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 27 of 29




                                          COUNT V

      HOSTILE WORK ENVIRONMENT IN VIOLATION OF THE UNIFORMED
      SERVICES EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT OF 1994
                           38 U.S.C. § 4311
                         Against All Defendants

                                                114.

        Plaintiff incorporates each and every preceding paragraph herein by reference as if set

forth fully herein.

                                                115.

        Under USERRA, an employer may not discriminate against or take any adverse action

against any person because that person has taken an action to enforce a protection afforded any

persons by USERRA, has testified or otherwise made a statement in or in connection with any

proceedings under USERRA, has assisted or otherwise participated in an investigation under

USERRA, or has exercised a right provided for by USERRA. 38 U.S.C. § 4311(b).

                                                116.

        During his employment with Defendants, Plaintiff was subject to daily severe and

pervasive harassment on account of his status as a veteran of the uniformed armed services of the

United States.

                                                117.

        By harassing Mr. McIsaac, Defendants created a hostile work environment for Plaintiff in

violation of USERRA.




                                               27
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 28 of 29




                                                      118.

        As a direct and proximate result of the unlawful actions of Defendants, Plaintiff has

suffered lost benefits of employment, including compensation, lost promotional opportunities,

lost pension and insurance benefits, lost social security benefits, and other economic damages.

                                                      119.

        Plaintiff is entitled to back pay and lost economic benefits of his employment,

reinstatement, interest, liquidated damages, and all other appropriate damages and relief

available under USERRA.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands a TRIAL BY JURY and that the following relief be

granted:

        A.      That the Court take jurisdiction of this matter;

        B.      That process be served;

        C.      That the Court award Plaintiff back pay and lost economic benefits of employment,

including interest, in an amount to be determined at the trial of this case;

        D.      That the Court award non-economic compensatory damages and punitive damages

in an amount to be determined by the trier of fact;

        E.      That the Court enter an order reinstating Plaintiff to his employment with

Defendants, or if this is not practicable, award him front pay damages and lost pension and other

economic benefits in lieu thereof;




                                                   28
      Case 4:19-cv-00021-WTM-CLR Document 1 Filed 01/18/19 Page 29 of 29




        F.       That the Court award Plaintiff his costs of litigation in this action and reasonable

attorney’s fees and costs of litigation;

        G.       That the Court grant to Plaintiff the right to have a trial by jury on all issues triable

by a jury; and

        H.       That the Court grant such additional relief as the Court deems proper and just.



        Respectfully submitted this 18th day of January, 2019.

                                                                 BUCKLEY BEAL, LLP

                                                                 By: /s/ Edward Buckley
                                                                 Edward D. Buckley
                                                                 Georgia Bar No. 092750
                                                                 edbuckley@buckleybeal.com
                                                                 Brian J. Sutherland (pro hac vice
                                                                 application to be filed)
                                                                 Georgia Bar No. 105408
                                                                 bsutherland@buckleybeal.com
                                                                 Anita Balasubramanian (pro hac vice
                                                                 application to be filed)
                                                                 Georgia Bar No. 372029
                                                                 abala@buckleybeal.com

Buckley Beal LLP
600 Peachtree St. NE, Ste. 3900
Atlanta, GA 30308
Telephone: (404) 781-1100
Facsimile: (404) 781-1101
Counsel for Plaintiffs




                                                    29
